DETAILED ACTION
This action is responsive to the Amendment filed on 10/09/2020.
In the instant application, claims 1, 8 and 15 are independent claims; Claims 1-20 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 10/09/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9367201 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	
Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant amended claims 19-20 to address the objections of these claims due to formalities, have been fully considered and are persuasive. The objects are respectively withdrawn.
The present invention is directed to a system and methods for providing a visual representation of a workspace, generating and displaying connection between shapes based on dragged distance of a cursor, where shapes are made up of plurality of pixels and automatically selecting a designated potential route for the connection based on the designated potential route not overlapping with one or more other connections that are included in the workspace.
The closest prior arts, as previously recited: Dilts (US 2012/0081389) teaches a method for generating and displaying connections between objects where the outer perimeter of the objects are defined by plurality of points on a raster based canvas. Dua (US 2010/0295871) is relied upon to teach that points on a raster based image can be represented by pixel. Haug III (US 2010/0153841) teaches a method for aligning shapes and regions in a diagram and automatically select a potential route for a connection between the first pixel, which is at a first specified position in the workspace and which is included in the first subset of the plurality of pixels that defines the outer perimeter of the first shape, and the second pixel, which is at a second specified position in the workspace and which is included in the second subset of the plurality of pixels that defines the outer perimeter of the second shape, from a plurality of potential routes based at least in part on the selected potential route not overlapping with one or more other connections that are included in the workspace, the connection connected to no shapes other than the first shape and the second shape, at least one potential route of the plurality of potential routes overlaps with at least one of the one or more other connections that are included in the workspace, the selected potential route does not overlap with one or more other connections between shapes that are included in the workspace; and provide the connection between the first connection point and the second connection point in accordance with the selected potential route.”

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174